Title: To George Washington from Jacob Wales, 1 October 1780
From: Wales, Jacob
To: Washington, George


                  
                     Sir.
                     Orange Town Octr 1. 1780
                  
                  It is with reluctance that I apply to your Excellency at so
                     improper a Time with my resignation: but the Singular situation of my Family
                     and Domestic affairs Demands my immediate attention and as I have been in the
                     Army Since the commencement of the war and have now no inclination of Leaving
                     it but the calls of my Family are such that I should be wanting in duty to them
                     to Neglect them any longer.
                  Therefore most humbly request your Excellency to accept my
                     Resignation and Greant me a Dismission from the Service. I am with all respect
                     your Excellencies Obedt humble Servt
                  
                     J. Wales Capt. 10th Massa: Regt
                  
               